Citation Nr: 0334392	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for fallen arches/flat 
feet.

4. Entitlement to service connection for jungle rot of feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from November 1966 to October 
1968.

In a March 2000 rating decision, the RO denied claims of 
entitlement to service connection for PTSD, malaria, fallen 
arches/flat feet, jungle rot of feet and hypertension, 
claimed as high blood pressure.  In July 2000, the RO 
received the veteran's Notice of Disagreement (NOD), 
regarding the issues of PTSD, fallen arches/flat feet, jungle 
rot of feet and hypertension, claimed as high blood pressure.

In August 2001, the RO sent the veteran a letter informing 
him of the recently passed legislation, Veterans Claims 
Assistance Act of 2000 (VCAA).  The letter specifically 
advised the veteran of his and VA's respective 
responsibilities in the development of his claims, the 
evidence needed to substantiate his claims and provided the 
veteran the opportunity to submit any additional evidence 
that would support his claim.  The VCAA letter only addressed 
the veteran's claims of service connection for malaria, 
fallen arches/flat feet, jungle rot of feet and hypertension.  

In October 2001, the RO readjudicated and denied the 
veteran's claims of service connection for malaria, fallen 
arches/flat feet, and jungle rot of feet.  A deferred rating 
decision also completed at that time noted these three issues 
were not on appeal.  In February 2002, the RO issued a 
Statement of the Case (SOC) to the veteran for the issues of 
service connection for PTSD and hypertension, claimed as high 
blood pressure.  In March 2002, the RO received the veteran's 
timely filed substantive appeal for the issues of service 
connection for PTSD and hypertension, claimed as high blood 
pressure.  

The veteran initially requested a Travel Board hearing, but 
withdrew his request in September 2002.  

Other issues not on appeal

It appears from the record, that in the veteran's July 2000 
NOD and March 2002 substantive appeal he raised the issue of 
service connection for arthritis of his feet, ankles and 
knees.  It also appears that in April 2002 the RO initiated a 
claim for diabetes based on a recent VA examination.  In 
September 2001, the RO received the veteran's claim for a 
total and permanent evaluation in which the veteran stated 
that a VA doctor had told him he had spinal spondylosis due 
to a military injury.  There is no record that the RO 
adjudicated any of these claims.  Accordingly, those 
potential issues are not on appeal and will not be discussed 
further herein.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Notice

As noted above, the VCAA letter sent to the veteran in August 
2001 addressed specific claims; however, the record does not 
show that the veteran was given notice of the division of 
responsibilities between him and the VA in obtaining evidence 
necessary to substantiate his claim for service connection 
for PTSD. See Quartuccio, supra.  It would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  Although the record does show that 
the RO sent the veteran a development letter regarding 
possible stressors for PTSD, the Board finds that this is 
insufficient notification.  In addition to informing the 
veteran of the evidence needed to substantiate his claim, VA 
is required to inform him of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO must issue a Supplemental Statement of the Case (SSOC) 
if additional pertinent evidence is received after the SOC 
has been issued and before the appeal is certified to the 
BVA.  See 38 C.F.R. § 19.31 (2003).  The record reveals that 
the after the SOC was issued, medical evidence showing 
ongoing treatment for PTSD dated in July 2001 was entered 
into the claims file.  However, the record also shows that 
the veteran was not issued a SSOC.

Duty to assist

As previously stated, the veteran claimed service connection 
for a psychiatric disability related to stressful events 
during his military service.  In November 1999, the RO issued 
to the veteran a development letter aimed at gathering any 
and all details regarding stressful events that the veteran 
experienced in service.  In December 1999, the RO received 
the veteran's response to the development letter.  The 
veteran indicated that he had a close friend in the war that 
was killed and/or wounded, he indicated that the name was 
"Schultz"; the veteran did not indicate whether this was 
the first or last name.  The veteran also named another 
soldier "Slim," along with "Schultz" for soldiers that 
were injured during the 1968 TET offensive.  The veteran also 
claimed that he was involved in or subjected to rocket and/or 
mortar attacks during the TET offensive of 1968 and there 
were other times he was under attack during his tour between 
the dates of November 1967 to October 1968. 


In the veteran's March 2002 Substantive Appeal, the veteran 
named two friends from service "Shultz" and "Slim Bettes."  
The veteran claims that "Slim Bettes" was the M-60 soldier 
for his unit.  The veteran claimed that he witnessed his 
friend "Shultz" shot and wounded through the thigh and 
shrapnel in his back from a mortar round.  The veteran 
further contends that on the day that "Shultz" was wounded, 
he killed an enemy soldier.  However, the veteran did not 
give the approximate date for these incidents.  

Associated with the claims file are the veteran's personnel 
records which show that the veteran was originally with the 
123rd transportation company.  The veteran was later 
reassigned to the 116th Transport Company in December 1967, 
and then finally the veteran was reassigned to the 565th 
Transport Company in February 1968.  The veteran's personnel 
records also show that the veteran was present in Vietnam 
during the 1968 TET offensive.  The veteran's service records 
indicate that while in Vietnam he primarily worked as a crane 
shovel operator.  Service records show no combat decorations 
or other evidence of participation in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, the 
record does not show that the RO attempted to verify the 
veteran's stressors; particularly, no attempt was made to 
obtain a unit history from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).

One of the veteran's claimed service stressors appears to be 
rocket and mortar attacks in Vietnam.  Recent caselaw 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  Pentecost, supra.  
As previously stated, the record does not show that the RO 
checked to see if the claimed rocket/mortar attack could be 
verified from USASCRUR.  Given the holding in Pentecost, the 
Board finds the particular stressor of rocket/mortar attacks 
should be verified.

The veteran claimed that he was treated and diagnosed for 
high blood pressure in 1968 at VA medical center (VAMC) 
Marion, Illinois.  However, in October 2000, the RO requested 
from VAMC Marion treatment records from October 1968 to 
December 1968 for hypertension, but in December 2000, VAMC 
Marion replied that no records are available for the dates 
requested.  In a September 2001 statement from the veteran, 
he claimed that he has been treated for hypertension from 
VAMC Marion since 1969.  There record does not show that the 
RO requested treatment records for the veteran at VAMC Marion 
for the period after December 1968 but before June 1999.  It 
is not clear from VAMC Marion's response whether they have no 
treatment records for the veteran or only no records for the 
time period specified by the RO.  As VA has a duty to request 
all available and relevant records from federal agencies, 
including medical treatment records from the VA, the Board 
finds that a search for any additional medical treatment 
records from the VA should be completed by the RO.  See 38 
C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made.

While Social Security Administration (SSA) decisions 
regarding the veteran's unemployability are not controlling 
for VA determinations, they are certainly "pertinent" to 
his claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here the 
record shows that in the veteran's September 1999 examination 
for PTSD, he indicated that he is receiving Social Security 
Disability for an injury at work in 1995.  A June 2000 
progress note states that the veteran receives Social 
Security Disability for arthritis.  However, a June 2002 VA 
examination states that the veteran is receiving Social 
Security Disability in conjunction with VA benefits, but does 
not state why the veteran is receiving Social Security 
Disability.  Therefore, the Board also concludes that VA has 
a further duty to assist the veteran in developing his claims 
because the record shows there are records outstanding from 
the SSA.  These records must be obtained since VA is on 
notice that they exist and they are potentially relevant.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a NOD is filed, but an SOC has not been issued, 
the Board must remand the claim to the RO to direct that an 
SOC be issued.  As previously stated, in July 2000, the 
veteran filed a NOD regarding the issues of service 
connection for PTSD, fallen arches/flat feet, jungle rot of 
feet and hypertension, but the record does not show that a 
SOC was issued for service connection for fallen arches/flat 
feet and jungle rot of feet.  However, the issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, for the 
reasons shown above the case is remanded to Veterans Benefits 
Administration (VBA) for the following development:

1. Review the claims file and ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for service connection for PTSD. 

2.  Obtain the appellant's complete medical 
records from the VA facility in Marion for 
all outpatient treatment and hospitalization 
from 1968 to the present.  Continue to 
request these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or that 
further efforts to obtain the records would 
be futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.



3. Request the veteran's medical and 
adjudication records from the Social Security 
Administration.  Associate all correspondence 
and any records received with the claims 
file.  Continue to request these records, 
either until the records are obtained or it 
is reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4. Request a copy of the veteran's Official 
Military Personnel File (OMPF) from the 
National Personnel Records Center (NPRC).

5. Thereafter, review the file, and prepare a 
summary of all the claimed stressors.  This 
summary and a copy of the DD 214 and all 
associated service documents must be sent to 
the USASCRUR.  The RO should request Morning 
Reports, Daily Journals, Operational Reports-
Daily Lessons Learned, Combat Operations 
After Action Reports, DA Form 1, along with 
the Unit Histories for the 116th Transport 
Company for January 1968 and the 565th 
Transport Company for February 1968.  

6. If, and only if, it is determined that the 
record establishes the existence of a 
verified stressor or stressors, then schedule 
a VA psychiatric examination for the veteran.  
Provide the claims file to the examiner.  The 
purpose of the examination is to determine 
the nature and extent of any psychiatric 
disorder which may be present.  All indicated 
studies are to be performed.  



In determining whether or not the veteran has 
PTSD due to an in-service stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the USASCRUR may be relied upon.  
The examiner must also determine whether the 
diagnostic criteria to support the diagnosis 
of PTSD, under DSM-IV, have been satisfied.  
If the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one or 
more of the inservice stressors.  

7. Thereafter, VBA should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC.  
The veteran should be given an appropriate 
opportunity to respond.

8. The RO should issue a SOC pertaining to 
the issues of fallen arches/flat feet, and 
jungle rot of feet.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is 
not filed, the claims should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  The claims must be afforded expeditious treatment.  


No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  



	                  
_________________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




